                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ROBERT DALE HARRIS,

             Plaintiff,

v.                                    Case No:    2:18-cv-17-FtM-29MRM

KEVIN   RAMBOSK,    in    his
official capacity as Sheriff
of Collier County, Florida,
KASEY        P.        WINGO,
individually,   MICHAEL    D.
CHAPMAN, individually, SCOTT
PEPIN,   individually,    and
ROSS ANTHONY, individually,

             Defendants.


                              OPINION AND ORDER

       This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #134), filed

July 1, 2019, recommending that plaintiff's Motion for Leave to

File   Out   of   Time    Second   Amended    Complaint    to    Implead   Prior

Defendant    Ross   Anthony     Who   Was    Dismissed    From   Suit   Without

Prejudice (Doc. #103) be denied.             No objections have been filed

and the time to do so has expired.

       After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                  28 U.S.C. §

636(b)(1);     Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).              In the absence of specific
objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.   28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.       See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The Report and Recommendation (Doc. #134) is hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's Motion for Leave to File Out of Time Second

Amended Complaint to Implead Prior Defendant Ross Anthony Who Was

Dismissed From Suit Without Prejudice (Doc. #103) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this     18th      day

of July, 2019.




                               - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
